Citation Nr: 0843677	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-38 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to service connection for cardiovascular 
disease.

3.  Entitlement to service connection for nerve damage of the 
right foot, as secondary to peripheral and cardiovascular 
disease.

4.  Entitlement to service connection for gastric ulcers.

5.  Entitlement to service connection for a genitourinary 
infection.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for peripheral 
vascular disease, cardiovascular disease, nerve damage of the 
right foot, gastric ulcers and a genitourinary infection.

In July 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, at his Travel Board hearing, the 
veteran clarified that his claim for entitlement to service 
connection for nerve damage to his left foot is on a 
secondary basis to surgery he received for his peripheral 
vacsular disease and cardiovascular disease.  The RO did not 
inform the veteran about what he would need to show to 
establish service connection on a secondary basis, to include 
as due to aggravation.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2008).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The veteran must be provided with this notice.

The veteran submitted a release form for several private 
physicians who have treated him for the conditions for which 
he his claiming entitlement to service connection.  At the 
aforementioned hearing, his representative requested that the 
record be held open for 60 days in order to provide the 
veteran sufficient time to obtain these medical records and 
also requested that, if the veteran was unable to obtain 
these records, the VA should request these records as well, 
based upon the release provided by the veteran.  The veteran 
did not submit any additional evidence, and it does not 
appear from the record that the VA requested these records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the appellant a 
corrective notice pursuant to 38 C.F.R. 
§ 3.310 (2008), that informs the veteran 
of the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation in 
accordance with the holding in Allen, 
supra.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should attempt to obtain 
records from each health care provider 
the veteran identified on the release 
dated June 1, 2008.  If needed, the AOJ 
should contact the veteran to obtain a 
current release form.  If records are 
unavailable, please have the provider so 
indicate.  

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




